Citation Nr: 0409583	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  95-32 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for right-ear hearing loss.

2.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for left-ear hearing 
loss.

3.  Entitlement to an increased rating for an anxiety disorder, 
currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1971 to June 1972.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the New 
York, New York, Regional Office (RO), which, in part, denied 
service connection for bilateral hearing loss and confirmed a 30 
percent evaluation for an anxiety disorder.

An October 1995 RO hearing was held.  Parenthetically, during the 
course of that hearing, appellant's representative clarified that 
the January 1995 rating decision's denial of a claim for post-
traumatic stress disorder was not being appealed.  

In July 2000, a "Travel Board" hearing was held before the 
undersigned Board Member.  By an August 2000 decision, the Board 
denied service connection for bilateral hearing loss (as a not 
well grounded claim) and remanded the anxiety disorder increased 
rating appellate issue to the RO for additional evidentiary 
development.  That August 2000 Board decision represents the last 
final decision with regards to the bilateral hearing loss service 
connection issue.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Appellant subsequently appealed a May 2002 rating decision, which 
denied reopening of the bilateral hearing loss service connection 
claim.  

Although it appears that appellant has raised the issues of 
entitlement to service connection for a headache disorder and a 
total rating based on individual unemployability, since these 
issues have not been adjudicated by the RO, the Board does not 
currently have jurisdiction over them.  Accordingly, they are 
referred to the RO for appropriate action.  Kellar v. Brown, 6 
Vet. App. 157 (1994).

Since the Board in the decision herein has reopened and allowed 
service connection for right-ear hearing loss, as will be 
explained in detail below, that appellate issue has been reframed 
on the title page of this decision.  


FINDINGS OF FACT

1.  By an August 2000 decision, the Board denied service 
connection for bilateral hearing loss.  

2.  Additional evidence submitted subsequent to that August 2000 
Board decision, which in part denied service connection for right-
ear hearing loss, when viewed in the context of all the evidence, 
indicates that the appellant has a right-ear defective hearing 
disability that is at least as likely as not related to in-service 
noise exposure.  

3.  Additional evidence submitted subsequent to that August 2000 
Board decision, which in part denied service connection for left-
ear hearing loss, when viewed in the context of all the evidence, 
is cumulative or duplicative; does not bear directly and 
substantially upon the specific matter under consideration; and is 
not so significant that it must be considered in order to fairly 
decide the merits of said claim.  Left-ear defective hearing 
disability has not been clinically demonstrated to be present for 
VA purposes.  

4.  Appellant's psychiatric disorder is manifested primarily by 
anxiety, anger, irritability, and sleep difficulties.  He remains 
well-oriented and cooperative with essentially intact cognitive 
functioning.  He is reportedly employed.  VA psychiatric 
examinations' and outpatient records' global assessments of 
functioning indicate that overall, appellant is primarily no more 
than moderately impaired from a psychologic, social, and 
industrial standpoint.  

5.  Appellant's psychiatric disorder does not more nearly result 
in occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the August 2000 Board 
decision, which in part denied service connection for right-ear 
hearing loss, is new and material, and the claim is reopened.  
With resolution of reasonable doubt in the appellant's favor, a 
right-ear defective hearing disability was incurred in wartime 
service and the right-ear hearing loss service connection claim is 
allowed on the merits.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104(b) 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2003).  

2.  Evidence received subsequent to the August 2000 Board 
decision, which in part denied service connection for left-ear 
hearing loss, is not new and material, and the left-ear hearing 
loss service connection claim is not reopened.  38 U.S.C.A. §§ 
5107, 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2003).  

3.  The criteria for an increased rating in excess of 30 percent 
for appellant's psychiatric disability, classified as anxiety 
disorder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.129, 
4.130, 4.132, Diagnostic Code 9400 (effective prior, and on and 
subsequent, to November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regards to a procedural matter, there has been a significant 
change in the law during the pendency of this appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 
et seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the new 
law.  This change in the law is generally considered applicable to 
all claims filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(38 C.F.R. § 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act of 
2000 is applicable in the instant appeal, after reviewing the 
record, the Board is satisfied that all relevant facts have been 
properly developed, particularly in light of the allowance of the 
right-ear hearing disability service connection issue on appeal by 
the Board's decision herein.  A comprehensive medical history and 
detailed findings with respect to the appellant's auditory acuity 
and psychiatric disability over the years are documented in the 
medical evidence.  Additionally, numerous VA audiologic and 
psychiatric examinations were conducted and relevant, recent VA 
treatment records have also been associated with the claims 
folders.  Said clinical records and examinations are adequate for 
determining whether appellant has defective hearing disability for 
VA purposes.  Also, said clinical records and examinations are 
sufficiently detailed and comprehensive regarding the nature and 
current severity of the service-connected psychiatric disability, 
provide a clear picture of relevant symptoms and findings, and 
included assignment of scores on the Global Assessment of 
Functioning Scale (GAF Scale), which deals with the degree to 
which an individual functions socially and industrially.  The 
Board will consider all psychiatric symptoms regardless of 
etiology, since this will not affect the outcome in this case as 
will become evident in the discussion below.

Additionally, appellant was issued Statements of the Case and 
Supplemental Statements of the Case, which included relevant laws 
and regulations, discussion of relevant clinical evidence and the 
Veterans Claims Assistance Act of 2000 and its applicability, and 
a detailed explanation of the rationale for the adverse decisions.  

Appellant has not responded or indicated in any written 
correspondence that there are any relevant medical records not 
currently associated with the claims folders.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.")  With respect to the left-ear defective 
hearing appellate issue, under the Veterans Claims Assistance Act 
of 2000, new duty to assist provisions include requiring VA to 
provide medical opinion when such opinion is necessary to make a 
decision on a claim.  However, it appears that such duty to assist 
provisions requiring examinations or medical opinions are 
dependent on whether "new and material" evidence has been 
submitted to reopen the claim.  See, in particular, 38 U.S.C.A. § 
5103A(f) and 38 U.S.C.A. § 5108 (West 1991).  As will be explained 
in detail below, appellant has not submitted new and material 
evidence to reopen that left-ear defective hearing service 
connection claim and, in fact, left-ear defective hearing 
disability has not been clinically demonstrated to be present for 
VA purposes.  Significantly, in a May 2002 VA Report of Contact 
form, appellant stated that there was no additional evidence to 
submit on the hearing loss service connection claim.  There is no 
indication that other relevant medical records exist that would 
indicate a greater degree of severity of said psychiatric 
disability in issue than that shown on VA examinations and 
treatment reports of record.  

In a recent case, Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice must be provided to a claimant prior to 
the initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  In the instant case, the initial 
January 1995 adverse rating decision on appellant's increased 
rating claim was rendered prior to the VCAA and, thus, a pre-
adjudication VCAA notice could not have in fact been issued.  
Pelegrini does not contain a remedy under such facts, nor is an 
efficient or timely remedy evident to the Board under the 
circumstances here.  The RO issued an April 2001 VCAA notice on 
said increased rating claim on appeal, which specifically advised 
the appellant as to which party could or should obtain which 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
After the August 2000 Board decision, which denied service 
connection for bilateral hearing loss, appellant was issued a May 
16, 2002 pre-adjudication VCAA notice prior to the May 31, 2002 
rating decision, which denied reopening of said service connection 
claim.  Additional VCAA notices on said appellate issues were 
issued in March and September 2003 and March 2004; and a September 
2003 Supplemental Statement of the Case set forth the applicable 
provisions of the VCAA.  

Consequently, the Board finds that, in the circumstances of this 
case, any additional development or notification would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is extensive 
factual development in a case, reflected both in the record on 
appeal and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the VCAA 
does not apply).  See also Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any "error" resulting from lack of pre-adverse rating 
decision VCAA notice does not affect the merits of his claims or 
his substantive rights, for the aforestated reasons and is 
therefore harmless.  See 38 C.F.R. §  20.1102 (2003).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); and 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as contemplated 
by applicable provisions, including the Veterans Claims Assistance 
Act of 2000 to the extent it may apply, has been satisfied with 
respect to the issues on appeal in question.  


I.  Whether New and Material Evidence has been Submitted to Reopen 
Service Connection for Bilateral Hearing Loss

With respect to the issue of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for bilateral hearing loss, "new" evidence means more 
than evidence which was not previously physically of record, and 
must be more than merely cumulative.  To be "material" evidence, 
it must by itself or in connection with evidence previously 
assembled be so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The August 2000 
Board decision, which denied service connection for bilateral 
hearing loss, is final and may not be reopened, in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b); 38 
C.F.R. §§ 3.156(a), 20.1105; Manio v. Derwinski, 1 Vet. App. 140 
(1991); and Smith (William A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994).  Parenthetically, appellant has not argued any other legal 
basis for attacking that final Board decision.

Entitlement to service connection for impaired hearing is subject 
to the additional requirements of 38 C.F.R. § 3.385 (1994), which 
provides:

Service connection for impaired hearing shall not be established 
when hearing status meets pure tone and speech recognition 
criteria.  Hearing status shall not be considered service-
connected when the thresholds for the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hertz are all less than 40 decibels; the 
thresholds for at least three of these frequencies are 25 decibels 
or less; and speech recognition scores using the Maryland CNC Test 
are 94 percent or better.  

The provisions of 38 C.F.R. § 3.385 were amended, effective 
December 27, 1994, to wit:  

For the purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

The amended 38 C.F.R. § 3.385 (in effect since 1995) merely 
restates the criteria of the prior regulation, and does not 
constitute a substantive regulatory change.  


A.  Left-Ear Defective Hearing

The evidence previously considered in the aforecited August 2000 
Board decision included appellant's service medical records.  
Service medical records reflect that he was issued ear plugs.  
Audiologic evaluation during service in March 1972 and on June 
1972 service separation examination revealed that auditory 
thresholds in the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
were all 20 decibels or less for the left ear.  

Service personnel records, including a DD-214 form, indicate that 
appellant's military occupational duties included motor vehicle 
operator, mortarman, ammunition man, and rifleman.  No combat 
exposure nor specific firing range duties were noted.  

An August 1972 VA examination shortly after service, and 
subsequent VA medical records and VA examinations reports dated in 
the late 1970's and in the early 1990's, did not include any 
complaints, findings, or diagnoses pertaining to hearing loss.

At an October 1995 RO hearing, appellant testified, in pertinent 
part, at T.2-3, that his hearing loss had its onset in the Marine 
Corps; that his regular assignment in service was as a bus driver; 
and that he was issued protective ear gear at the firing range as 
part of training at least three times a week.

At a July 2000 "Travel Board" hearing, appellant testified, in 
pertinent part, at T.2-3, 5-8, that his hearing loss had its onset 
in the Marine Corps, when he worked every day for six months on 
the firing range as a part-time shooting instructor; that there 
were rifles and grenades on the firing range and he only had ear 
plugs for protection; that he believed his exposure on the firing 
range was the source of his hearing loss, because he had never 
worked around loud machinery or where there was a lot of noise; 
and that he had been informed that right-ear hearing loss was 
detected apparently on service separation examination and after 
service at VA facilities in the late 1970's and in the early 
1990's.  

Based on the evidence then of record, the Board in its August 2000 
decision, denied service connection for bilateral hearing loss, 
essentially on the grounds that appellant had failed to provide 
any clinical evidence demonstrating that the requisites of 38 
C.F.R. § 3.385, pertaining to proof of defective hearing 
disability, had been met.  

The evidence received subsequent to said August 2000 Board 
decision is not new and material with respect to the left ear.  
The clinical evidence includes an October 2000 VA audiologic 
evaluation record, which noted a history of in-service excessive 
artillery fire exposure with right ear otalgia and progressive 
hearing loss.  Significantly, appellant denied any left ear 
problem; and auditory thresholds for the left ear at frequencies 
500, 1000, 2000, 3000, 4000 Hertz were all 15 decibels or less, 
except for 30 decibels at 4000 Hertz, with 100 percent 
discrimination ability.  It is also very significant that on 
February 2003 VA audiologic examination, auditory thresholds for 
the left ear at frequencies 500, 1000, 2000, 3000, 4000 Hertz were 
all 25 decibels or less, with 96 percent discrimination ability.  
These left-ear audiometric results on said audiologic evaluations 
do not meet the requisites of 38 C.F.R. § 3.385, pertaining to 
proof of defective hearing disability.  In fact, the diagnostic 
impressions were that left-ear hearing acuity was within normal 
limits.  

Even assuming that appellant was exposed to loud noises during 
service, nonetheless he has failed to provide any clinical 
evidence demonstrating that the requisites of 38 C.F.R. § 3.385, 
pertaining to proof of defective hearing disability, have been met 
with respect to the left ear.  He has not presented any competent, 
credible evidence indicating that a left-ear defective hearing 
disability that meets the requisites of 38 C.F.R. § 3.385 is 
presently manifested.  See also Degmetich v. Brown, 8 Vet. App. 
208 (1995), wherein the Court held "[t]his means that a claim for 
service connection must have been accompanied by evidence that 
established that the appellant currently had the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there 
can be no valid claim [']in the absence of proof of a present 
disability[']); Caluza v. Brown, 7 Vet. App. 498 (1995)."  

Lay statements are not competent evidence with respect to medical 
causation; and appellant is not qualified to offer medical opinion 
or diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In Espiritu, 2 Vet. App. 494, the Court stated "[a] layperson can 
certainly provide an eye-witness account of a veteran's visible 
symptoms."  However, as the Court further explained in that case, 
"the capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that requires 
medical knowledge such as a diagnosis...."  

The critical point is that none of the competent evidence 
submitted subsequent to said August 2000 Board decision indicates 
that any left-ear defective hearing disability has been clinically 
demonstrated to be present for VA purposes.  The Board has 
considered appellant's contentions.  However, lay assertions of 
medical causation are not sufficient to reopen a claim under 38 
U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to said August 2000 
Board decision, which denied service connection for left-ear 
defective hearing, when viewed in the context of all the evidence, 
is cumulative or duplicative; does not bear directly and 
substantially upon the specific matter under consideration; and is 
not so significant that it must be considered in order to fairly 
decide the merits of said claim.  Since new and material evidence 
has not been submitted, the claim for service connection for left-
ear defective hearing is not reopened.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 3.156(a), 20.1105.  The benefit-of-the-doubt 
doctrine is inapplicable, since new and material evidence has not 
been submitted to reopen the claim.  Annoni v. Brown, 5 Vet. App. 
463 (1993).


B.  Right-Ear Defective Hearing

In light of the Board's reopening and allowance herein of 
appellant's right-ear defective hearing service connection claim, 
no further evidentiary development is necessary.  

The evidence previously considered in the August 2000 Board 
decision included appellant's service medical records.  Audiologic 
evaluations during service in March 1972 and on June 1972 service 
separation examination revealed that auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz were all 20 decibels 
or less for the right ear.  An August 1972 VA examination shortly 
after service, and subsequent VA medical records and VA 
examinations reports dated in the late 1970's and in the early 
1990's, did not include any complaints, findings, or diagnoses 
pertaining to hearing loss.

However, the evidence received subsequent to said August 2000 
Board decision is new and material insofar as the right-ear 
defective hearing service connection claim is concerned.  The 
clinical evidence includes an October 2000 VA audiologic 
evaluation record, which noted a history of in-service excessive 
artillery fire exposure with right ear otalgia and progressive 
hearing loss.  Significantly, auditory thresholds for the right 
ear at frequencies 500, 1000, 2000, 3000, 4000 Hertz were all 40 
decibels or more, which meet the requisites of 38 C.F.R. § 3.385, 
pertaining to proof of defective hearing disability for that ear.  
Similar findings were recorded on February 2003 VA audiologic 
examination.  It is also significant that on February 2003 VA 
audiologic examination, appellant alleged that he had been a 
shooting instructor on a firing range during service; that he had 
been exposed to excessive noise from rifle/grenade fire; and that 
he denied post-service loud noise exposure from employment as an 
automobile mechanic, post office worker, and salesman.  Mild 
sensorineural hearing loss in the right ear, with configuration of 
hearing loss consistent with acoustic trauma, was diagnosed.  It 
is of substantial import that the examiner, although apparently 
questioning whether appellant in fact did not have post-service 
acoustic trauma, opined, in pertinent part, that:

Given veteran's reported service history on the firing range, 
configuration of hearing loss suggesting acoustic trauma AD [right 
ear], and lack of reported noise exposure post discharge from the 
service, it is believed to be at least as likely as not the onset 
of unilateral hearing loss...[is] associated to service related 
noise exposure.  

The Board concludes that the additional evidence presents, when 
considered with evidence previously assembled, an evidentiary 
situation so significant that it must be considered in order to 
fairly decide the merits of the claim, since it appears to suggest 
a causal or etiological relationship between appellant's currently 
manifested right-ear defective hearing disability and service.  
Accordingly, the right-ear defective hearing service connection 
claim is reopened.  

In deciding this right-ear defective hearing service connection 
issue on the merits, the Board will consider applicable statutory 
and regulatory provisions, including the following:  Service 
connection may be granted for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or diagnoses including the word 
"Chronic."  Continuity of symptomatology is required only where 
the condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. §  3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Although the evidentiary weight of that February 2003 VA 
audiologic examination's medical opinion is somewhat lessened by 
the fact that the examiner apparently questioned appellant's 
denial of any post-service acoustic trauma exposure, particularly 
since no hearing loss had been clinically shown at service 
discharge, nevertheless, the claims folders do not include any 
competent medical evidence conflicting with that opinion.  The 
Board finds that the examiner's opinion constitutes competent, 
medical evidence of record which the Board is legally prohibited 
from refuting with its own unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Additionally, the positive evidence includes testimony provided by 
appellant at said RO and "Travel Board" hearings regarding in-
service acoustic trauma.  Appellant's argument appears somewhat 
plausible that he was exposed to significant acoustic trauma 
during service, particularly given his military occupational 
specialties as mortarman, ammunition man, and rifleman.  It is 
significant that appellant is right-handed (See August 1972 VA 
examination report) and presumably fired weapons held on his right 
side near the ear during service training.  It is also significant 
that appellant has defective hearing disability only involving the 
right, not left, ear; and the medical opinion related the current 
right-ear defective hearing disability to in-service acoustic 
trauma.  It is uncontroverted that hearing loss may be caused by 
significant noise exposure.  See Hensley v. Brown, 5 Vet. App. 
155, 159-160 (1993).  As the Court stated in Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991), "[d]etermination of credibility is a 
function for the BVA." 

Therefore, the Board concludes that the additional positive 
evidence, particularly said February 2003 VA audiologic 
examination's medical opinion, is new and material and is at least 
in equipoise with the negative evidence as to whether appellant's 
current right-ear defective hearing disability is related to 
service, for the foregoing reasons.  Accordingly, the claim is 
reopened and with resolution of reasonable doubt in the 
appellant's favor, direct service connection for right-ear 
defective hearing disability is allowed on the merits.  38 
U.S.C.A. §§ 1110, 5107, 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 
3.303, 20.1105.  


II.  An Increased Rating for an Anxiety Disorder

Disability evaluations are determined by application of a schedule 
of ratings which is based on average impairment of earning 
capacity under the VA's Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider 
appellant's psychiatric disability on appeal in the context of the 
total history of that disability, particularly as it affects the 
ordinary conditions of daily life, including employment, as 
required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and 
other applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Rating disabilities is not an exact science, as indicated by the 
Schedule for Rating Disabilities: "[t]he percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases and 
injuries and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disabilities."  38 C.F.R. § 4.1.

The VA's Schedule for Rating Disabilities, 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.125-130, effective February 3, 1988 until amended 
November 7, 1996, provided a general rating formula for 
psychoneurotic disorders, including anxiety disorders (Diagnostic 
Code 9400), based upon the degree of incapacity or impairment:  
"Definite" social and industrial impairment warranted a 30 percent 
evaluation; "considerable" warranted a 50 percent evaluation; and 
"severe" warranted a 70 percent evaluation.  A 100 percent 
evaluation required that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) associated 
with almost all daily activities resulting in a profound retreat 
from mature behavior; and the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132 (effective prior 
to November 7, 1996).  See also Johnson v. Brown, 7 Vet. App. 95, 
97 (1994), which referred to "the criteria in 38 C.F.R. § 4.132, 
DC 9411[,] for a 100% rating are each independent bases for 
granting a 100% rating."

VA amended its regulations for rating mental disorders, effective 
November 7, 1996.  See 38 C.F.R. §§ 4.125-130 (2000).  Section 
4.132 has been redesignated as § 4.130.  The old and amended 
versions of the mental disorders regulations appear applicable in 
the instant case, since appellant appealed a January 1995 rating 
decision which confirmed a 30 percent evaluation for an anxiety 
disorder.  However, it should be pointed out that the revised 
rating criteria may not be applied to a claim prior to the 
effective date of the amended regulation.  See 38 U.S.C.A. § 
5110(g) (West 2002); Rhodan v. West, 12 Vet. App. 55 (1998).

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for mental 
disorders, including anxiety disorders.  A 100 percent evaluation 
requires total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  A 70 percent rating 
requires occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain effective relationships.

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships.  A 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, direction, recent events).  
38 C.F.R. § 4.130 (effective November 7, 1996).

It should be pointed out that appellant reopened his claim for an 
increased rating for a psychiatric disability in 1993 and timely 
appealed a January 1995 rating decision, which, in part, confirmed 
a 30 percent evaluation for an anxiety disorder.  With respect to 
the anxiety disorder rating issue on appeal, the critical period 
for analysis pertains to 1993 and thereafter.  

On August-September 1993 VA hospitalization, appellant was 
primarily treated for drug dependence, including cocaine, alcohol, 
and marijuana.  A current GAF scale score of 68 was assigned and 
he was considered employable.  During September-October 1994 VA 
hospitalization, he completed a drug dependence treatment program 
and was referred for long-term treatment to a halfway house unit 
of the domiciliary.  Goals for treatment were to "rework early 
trauma and family issues, possible service related stress, and 
reactions to loss of job and family that have [a]ffected his 
escalating substance abuse...."  At discharge, it was noted that 
he had been "substance free" for over 14 months; that he "has a 
high anxiety level and easily converts fear to self-righteous 
arrogance which alienates other people, and urges for excitement 
and antisocial activity emerge under stress."  A current GAF scale 
score of 75 was assigned and he was considered employable.  

At an October 1995 RO hearing, appellant testified, in pertinent 
part, at T.8, 10-11, that he was employed as a salesman; that he 
had formerly worked "for the Post Office" for 14 years; and that 
although he still experienced anxiety, it did not cause him to 
lose time from work.

On October 1995 VA psychiatric examination, appellant reported 
that his only friends were those he met while hospitalized in 
service; that he led an entirely isolated life; that he was 
separated from his wife; and that he experienced anger, 
frustration, irritability, self-absorption, broodiness, 
depression, nightmares, and poor sleep.  He also reported that 
although he had worked for the post office from 1977 through 1990, 
he had been dismissed due to a positive drug test for cocaine.  He 
reportedly began drug use in 1985 as relief from irritability and 
isolation.  Since drug treatment in the mid-1990's, he had not 
used illicit drugs.  Diagnoses were cocaine/alcohol dependence and 
cannabis abuse, in remission; and mixed personality disorder with 
narcissistic, antisocial, and histrionic features.  A GAF scale 
score of 52 was assigned; and the examiner stated that although 
appellant's symptoms had substantially interfered with 
occupational functioning for many years, he was currently 
employed.  

On July 1996 VA psychiatric examination (by the same examiner who 
had conducted the aforementioned October 1995 VA psychiatric 
examination), it was reported that appellant was living with his 
girlfriend; that he was working at least 37 hours per week as a 
department store bedding salesman; and that psychotropic 
medications calmed his "nerves."  His complaints included 
nightmares involving waking up on an operating room table.  
Clinically, he appeared neatly dressed; spoke without evidence of 
a thought disorder; and had full range of affect.  He felt that an 
injustice had been done him and that people were out to harm or 
defame him.  However, he denied psychotic thought content or 
suicidal ideation.  He performed abstract proverbs interpretation 
and simple calculations.  Diagnoses included polysubstance abuse, 
in full remission; and personality disorder with narcissistic and 
histrionic features.  A GAF scale score of 68 was assigned.  The 
examiner stated that appellant had less stress in his life now 
since he no longer abused drugs; that appellant was currently 
attending school to become a chemical dependence counselor in the 
future; that although appellant had mild symptoms involving a 
preoccupation "that may be characteriologic," he was functioning 
better than he was a year ago; and that appellant now had a 
history of work stability, a new relationship, and a broader 
affect.  

With respect to the period prior to November 7, 1996, the 
evidentiary record reveals that the 68 and 75 GAF Scale scores 
assigned appellant on VA hospitalizations in 1993 and 1994 and the 
52 and 68 GAF Scale scores assigned him on respective October 1995 
and July 1996 VA psychiatric examinations are indicative of more 
nearly an overall mild degree of psychiatric impairment.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), wherein the Court 
explained that "GAF is a scale reflecting the [']psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health- illness....[']  A 55-60 rating indicates 
[']moderate difficulty in social, occupational, or school 
functioning.[']"  See also, Cathell v. Brown, 8 Vet. App. 539 
(1996); and Richard v. Brown, 9 Vet. App. 266, 267 (1996), wherein 
the Court stated that a "GAF of 50 is defined as ['][s]erious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).[']"  

In pertinent part, the provisions of 38 C.F.R. § 4.129 (effective 
prior to November 7, 1996), state:

	...in evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be evaluated 
only as it affects industrial adaptability.  The principle of 
social and industrial inadaptability as the basic criterion for 
rating disability from the mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions which 
affect economic adjustment, i.e., which produce impairment of 
earning capacity.

In pertinent part, the provisions of 38 C.F.R. § 4.130 (effective 
prior to November 7, 1996), state:

The severity of disability is based upon actual symptomatology, as 
it affects social and industrial adaptability.  Two of the most 
important determinants of disability are time lost from gainful 
work and decrease in work efficiency.  The rating board must not 
underevaluate the emotionally sick veteran with a good work 
record, nor must it overevaluate his or her condition on the basis 
of a poor work record not supported by the psychiatric disability 
picture.

It is very noteworthy that the evidentiary record indicates 
appellant was primarily treated for drug dependence, including 
cocaine, alcohol, and marijuana, during the mid-1990's rather than 
his anxiety disorder; and that the drug dependency resulted in his 
being fired from a relatively stable position with the postal 
service.  Nevertheless, after receiving drug abuse treatment, his 
condition was relatively stable and he was able to retain 
employment thereafter as a salesman and to attend school.  
Furthermore, even assuming arguendo that the psychiatric 
symptomatology was attributable to the service-connected anxiety 
disorder, the GAF scale scores of primarily 68 or greater are 
indicative of no more than mild psychological, social, and 
occupational dysfunction.  In Hood v. Brown, 4 Vet. App. 301 
(1993), the Court stated that the term "definite" in 38 C.F.R. §  
4.132 was "qualitative" in character, whereas the other terms were 
"quantitative," and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement that 
the Board articulate "reasons or bases" for its decision.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  In a Precedent Opinion, dated 
November 9, 1993, the General Counsel of the VA concluded that 
"definite" is to be construed as "[d]istinct, unambiguous, and 
moderately large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate, but less 
than rather large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).  Additionally, in Hood, the 
term "considerable" was declared as meaning "rather large in 
extent or degree."  

Thus, it has not been shown that the appellant's psychiatric 
disability resulted overall in more than moderate social and 
industrial inadaptability prior to November 7, 1996.  38 C.F.R. §§ 
4.126, 4.129, 4.130, 4.132, Part 4, Code 9400.  Thus, appellant 
does not meet the criteria for an increased evaluation for the 
psychiatric disability under the old rating criteria, for the 
period prior to November 7, 1996, since no more than definite 
social and industrial inadaptability was primarily shown.

The Board finds that the disability picture in question does not 
more nearly approximate the schedular criteria for the next higher 
evaluation, since the psychiatric disability did not more nearly 
approximate a degree of social and industrial inadaptability that 
is "more than moderate," for the aforestated reasons.  38 C.F.R. § 
4.7; VA O.G.C. Prec. Op., Id.; and Code 9400, effective prior to 
November 7, 1996.

With respect to the period on and subsequent to November 7, 1996, 
at a July 2000 "Travel Board" hearing, appellant testified, in 
pertinent part, at T.9-10, 12, 24, that he had worked part-time at 
a department store for the past seven years, approximately 51/2 - 
6 hours per day, although he conceded that there are some days "I 
might put a full day in;" that occasionally he had difficulty 
meeting sales quotas; that he had difficulty getting to work due 
to the distances involved and had received a final warning from 
his employer on account of his tardiness; that he got along with 
supervisors and his peers as long as they did not frustrate him; 
and that he was attending school to obtain an Associate's degree.

VA outpatient treatment records reveal that in September 2000, 
appellant appeared irritable and anxious.  He was well-oriented, 
and exhibited good concentration, mildly constricted affect, 
anxious mood, appropriate thought content, good insight, and fair 
judgment.  He had below average impulse control.  He alluded to 
difficulty finding a job due to his psychiatric background.  
Generalized anxiety disorder and a personality disorder were 
diagnosed; and he reportedly was unemployed and living with his 
mother.  A current GAF scale score of 40 was assigned, although a 
highest score of 50 for the past year was noted.  

On February 2003 VA psychiatric examination, appellant complained 
that his mind was chaotic, full of anger, agitation, stress, and 
aggravation; and that "[i]t is due to my situation, with no job, 
being homeless (living in and out of mother's place...."  
Clinically, he appeared cooperative and reasonable with normal 
speech rate/rhythm.  Affect was labile and mood was anxious, 
angry, and dysphoric.  Thought processes/associations were normal 
and coherent without perceptual disturbances.  He had passive 
suicidal and nonspecific homicidal ideation without plan.  Insight 
and judgment were described as good with average fund of 
knowledge.  The examiner commented that appellant appeared 
unstable with anger outburst, hostility, and agitation.  Diagnoses 
were post-traumatic stress disorder; and history of alcohol 
dependence and cannabis/cocaine abuse.  A current GAF scale score 
of 55 was assigned.  The examiner stated that appellant was 
totally disabled and unemployable.  

However, the same examiner who had conducted said February 2003 VA 
psychiatric examination, in an April 2003 medical opinion, 
summarized the service and post-service psychiatric medical 
records in detail and clarified appellant's psychiatric diagnoses.  
Additionally, the same examiner stated that appellant's GAF scale 
score of 55 represented moderate impairment; that review of 
appellant's work history indicated that after 13 years employment 
as a postal worker from 1977 to 1991, appellant's job was 
terminated due to substance abuse; that he had been employed for 6 
years as a department store salesman from 1994 to 2001, with the 
last 3 years part-time due to his attitude and having flare-ups 
easily; that he was laid off in September 2001; and that although 
appellant claimed to want to work, he was experiencing difficulty 
due to coping with stress.  The same examiner opined that 
appellant "is capable of performing duties of employment."  

VA outpatient treatment records reveal that in September and 
November 2002 and February, May, July, and September 2003, GAF 
scale scores of 55 were assigned.  In October-November 2003, 
appellant complained of feeling depressed with constricted affect, 
pressure at work, and poor sleep.  He alienated himself from other 
people.  He was employed part-time.  In January 2004, appellant 
appeared on time, well-dressed and groomed, and related well.  
Appellant stated that Remeron was the first medication that made 
him feel better; that his sleep was improved; and that anxiety and 
anger had decreased.  He reported feeling well.  He was distressed 
over his $6 hourly salary, but denied major arguments at work.  He 
requested psychotherapy to deal with intermittent 
anger/frustration.

The evidentiary record reveals that although in September 2000, 
appellant was unemployed, irritable, and anxious and a low GAF 
Scale score of 40 was assigned, the numerous 55 GAF Scale scores 
assigned appellant subsequently on February 2003 VA psychiatric 
examination and in 2002 and 2003 VA psychiatric treatment records 
are indicative of no more than a moderate degree of psychiatric 
impairment.  See Carpenter.  Additionally, the more recent VA 
psychiatric treatment records reveal significant psychiatric 
improvement in January 2004, apparently due to a particular 
psychotropic medication being prescribed that appellant reported 
had decreased his anxiety, anger, and sleep difficulties.  

However, the GAF scale score is not determinative of the appellate 
issue, but is merely a piece of evidence to be considered and 
evaluated together with all other material evidence of record.  It 
is significant that despite appellant's psychiatric disability, he 
has remained essentially oriented, appropriately attired, and has 
retained the ability to perform certain activities of daily 
functioning despite anxiety and other psychiatric symptoms.  His 
behavior is generally appropriate, albeit with irritability/anger 
control difficulties.  Although on February 2003 VA psychiatric 
examination, the examiner opined that appellant was totally 
disabled and unemployable, this was apparently in error since that 
same examiner, in an April 2003 medical opinion, summarized the 
psychiatric medical records in detail and clarified that 
appellant's GAF scale score of 55 represented only moderate 
impairment and that appellant was employable.  Furthermore, 
subsequent VA clinical records actually report that appellant was 
again employed and his psychiatric symptomatology had improved 
with a certain psychotropic medication.  

Neither the GAF score of 55 nor the other clinical findings 
indicate that appellant's psychiatric disability more nearly 
results overall in considerable occupational and social impairment 
(the criteria for a 50 percent evaluation under the old rating 
criteria) or occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships (the 
criteria for a 50 percent evaluation under the amended rating 
criteria).  

The clinical evidence does not show that the appellant's 
psychiatric disability presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, as is required for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  Again, he maintains 
employment, despite impairment from his psychiatric disability, 
and has not been frequently hospitalized therefor.  Since the 
preponderance of the evidence is against allowance of an 
evaluation in excess of 30 percent for the psychiatric disability, 
for the periods prior, or on and subsequent, to November 7, 1996, 
the benefit-of-the-doubt doctrine is inapplicable.  


ORDER

Since new and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for left-ear hearing 
loss, the claim is denied.  

An increased rating in excess of 30 percent for appellant's 
psychiatric disability, classified as anxiety disorder, is denied.  

To this extent, the appeal is disallowed.

Since additional evidence submitted subsequent to an August 2000 
Board decision, which denied service connection for right-ear 
hearing loss, when viewed in the context of all the evidence, 
indicates that the appellant has a right-ear defective hearing 
disability that is at least as likely as not related to in-service 
noise exposure, the right-ear hearing loss service connection 
claim is reopened and allowed on the 
merits.  To this extent, the appeal is allowed.  



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



